Citation Nr: 0821643	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-05 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1967 to December 1969 and in the United States 
Army from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, denied service connection 
for PTSD.

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Seattle 
RO in November 2005.  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Issues not on appeal

Two issues previously on appeal, entitlement to service 
connection for depression and entitlement to service 
connection for a right shoulder disability, both claimed as 
secondary to service-connected right elbow injury residuals, 
were granted by the RO in June 2004 and August 2006, 
respectively. Since the claims were granted, the appeal as to 
those issues has become moot.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with those 
decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, these two 
matters have been resolved and are no longer in appellate 
status.

In November 2006 the RO decreased the veteran's service-
connected right elbow injury residuals from 30 percent 
disabling to 20 percent disabling.  The veteran indicated his 
disagreement with that decision, and a statement of the case 
was issued by the RO in December 2006.  However, an appeal 
was not perfected by the veteran.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In summary, the only issue which is currently in appellate 
status is the issue of the veteran's entitlement to service 
connection for PTSD.


FINDING OF FACT

The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.


CONCLUSION OF LAW

PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD, 
which he ascribes to certain in-service stressors.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 22, 2005, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."   

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The April 2005 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter.]



The Board notes that the April 2005 letter specifically 
requested of the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service personnel records for both periods of 
service, deck reports from the USS Buck, VA outpatient 
treatment records, Social Security Records and provided him 
with a VA examination.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in November 2005 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when  all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service  
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by  
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor. 
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. 
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2007).

With respect to element (1), a current diagnosis of PTSD, the 
veteran has been diagnosed with PTSD on several different 
occasions.  With respect to element (3), VA treatment records 
ascribe the diagnosis of PTSD to his reported in service 
stressors.  

With respect to crucial element (2), combat status or a 
confirmed stressor, the veteran has reported at various times 
that he was actively engaged in combat.  
In August 2001, for example, the veteran alleged that he 
served in the U.S. Navy on river boats [so-called Swift boats 
or similar patrol craft] in Vietnam where he was "shooting 
the M60 the whole time."  With respect to the veteran's 
alleged Army stressors, in an August 2005 statement, the 
veteran alleged that he participated in a firefight; that he 
went into the jungle on patrol for one to two weeks at a 
time; and that he witnessed a buddy get blown to bits.  See 
August 2001 and May 2002 VA treatment notes. 

For reasons discussed immediately below, the Board finds the 
veteran's statements as to purported participation in combat 
in Vietnam, both in the United Sates Army and the United 
States Navy, to be lacking in credibility.  The official 
records show nothing to indicate that he participated in 
combat.

The veteran was informed that "specific details of the 
combat related incident(s)" that occurred during service 
would be required to establish PTSD.  See the April 2005 VCAA 
letter.  The veteran was also asked submit a statement 
detailing names, dates and locations in order elicit the 
facts necessary to verify his alleged stressors.  He has not 
done so.  The above-mentioned stressors alleged by the 
veteran are lacking details which would make verification 
possible.  Furthermore, the veteran's  service personnel 
records directly contradict his statements of service in 
Vietnam.  

The veteran's service personnel records and service treatment 
records are negative for any indication of combat status.  In 
fact, his U.S. Army personnel records indicate that he never 
left the United States, let alone served in Vietnam as he 
claims.  Similarly, his U.S. Navy personnel records do not 
show Vietnam service, nor do those records suggest exposure 
to combat situations.  Official records show that the veteran 
was assigned to the USS Buck [a destroyer] and the USS 
Piedmont [a destroyer tender] while serving in the Navy.  
There is no indication that he participated in river patrol 
craft missions.

Moreover, despite the veteran's claims to the contrary, he 
has not been awarded any decorations or awards indicative of 
combat status.  While he has alleged receipt of the Bronze 
Star, see June 2006 QTC Examination report, there is no 
indication that such an award was ever bestowed upon the 
veteran. The service department's findings are binding and 
conclusive upon VA and the VA does not have the authority to 
alter the findings of the service department. See Duro v. 
Derwinski, 
2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 
F.3d 747, 749 (Fed.Cir. 1997).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.  Given the nature of the veteran's assignments, and 
the lack of any objective evidence of participation in combat 
in the veteran's military records, the Board finds his 
statements in this regard to be incredible and lacking in 
probative value.  

In short, the Board rejects the veteran's reports of service 
in Vietnam, both in the Army and in the Navy, as being 
unbelievable.  It follows that his claims of involvement in 
combat in Vietnam are similarly unbelievable.  Cf. Samuels v. 
West, 11 Vet. App. 433, 436 (1999) [where a claimant sought 
service connection for post- traumatic stress disorder, based 
upon multiple stressors occurring during "combat" in Vietnam, 
and the record clearly showed he had never served in Vietnam, 
no presumption of credibility attached to his statements of 
his in-service claimed stressors]. [Here, unlike in Samuels, 
there is no presumption of credibility.]

The Board accordingly finds that combat status has not been 
demonstrated in this case.  Since combat status has not been 
demonstrated, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.

With respect to non-combat stressors, the veteran has alleged 
that while stationed aboard the USS Buck, he took part in a 
search and rescue operation for survivors of a collision 
between the USS Evans and the Australian aircraft carrier 
Melbourne.  

The Board takes notice that on June 3, 1969 the USS Frank E. 
Evans collided with the Melbourne, causing her bow section to 
sink with the loss of 74 men.  According to deck logs, 
however, the USS Buck was not in the immediate vicinity of 
the collision and did not participate in search and rescue 
efforts.  The veteran's claimed stressor has therefore not 
been corroborated.  

The Board therefore finds that the second element of 38 
C.F.R. § 3.304(f) has not been satisfied.  The veteran's 
claim fails on this basis.  


In conclusion, for the reasons set out above, the Board has 
determined that a preponderance of the evidence is against 
the veteran's claim.  The benefit sought on appeal is 
therefore denied.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


